132 F.3d 390w
157 L.R.R.M. (BNA) 2172, 134 Lab.Cas.  P 10,100
BROTHERHOOD OF MAINTENANCE OF WAY EMPLOYEES,Plaintiff-Counter Defendant-Appellee,v.ATCHISON, TOPEKA & SANTA FE RAILWAY COMPANY, BurlingtonNorthern Railroad Company, Sued as BurlingtonNorthern Railroad, Consolidated RailCorporation, et al.,Defendants-Appellants,andNorfolk Southern Railway Company and Norfolk and WesternRailway Company, Counter Plaintiffs-Appellants.
No. 96-4175.
United States Court of Appeals,Seventh Circuit.
Argued Feb. 28, 1997.Decided Dec. 22, 1997.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION